[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR A NEW TRIAL
On Monday August 7, 2000, after trial, a jury of six found the defendant guilty of Fraudulent Receipt of Workers' Compensation Benefits, in violation of Section 31-290c (2), General Statutes and Larceny in the First Degree in violation of Section 53a-122, General Statutes.
On September 11, 2000 the defendant filed a Motion For New Trial based upon allegations of juror misconduct.
The court conducted a preliminary inquiry on the record at which time counsel for the movant and the State's Attorney were heard regarding the allegations set forth in the defendant's motion.
Having considered the allegations and the respective arguments of counsel, the court finds that the defendant has failed to establish that the jury deliberations resulted in an injustice or deprived the defendant of a fair trial, State vs. Fernandez 198 Conn. 1, (1985); nor was any error committed by the jury which could be found to be both erroneous and harmful, State vs. Ortiz, 198 Conn. 220 (1985).
For the foregoing reasons, the defendant's Motion For New Trial is hereby denied.
Joseph W. Doherty, Judge CT Page 12336